Case 8:19-cv-00997-TPB-CPT Document 32-1 Filed 04/29/20 Page 1 of 4 PagelD 114

SETTLEMENT AGREEMENT AS TO FLSA CLAIMS

This SETTLEMENT AGREEMENT AS TO FLSA CLAIMS (the “Agreement”) is entered
into between JACQUELYN THOMPSON, (“Plaintiff”) and G4S SECURE SOLUTIONS (USA),
INC., on behalf of its current and former successors, subrogees, assigns, principals, agents,
attorneys, partners, heirs, employees, officers, parents, subsidiaries and affiliates, shareholders,
and directors entities in both their individual and representative capacities (collectively
“Defendant”), (Plaintiff and Defendant collectively, “the Parties”).

WHEREAS, the Plaintiff has alleged that Defendant engaged in unlawful practices under
the Fair Labor Standards Act, 29 U.S.C. § 201 et seq., and filed a civil lawsuit in the U.S. District
Court, Middle District of Florida, captioned Jacquelyn Thompson v, G4S Secure Solutions (USA),
Inc., Case No.: 8:19-cv-00997-TPB-CPT (“the Action”).

WHEREAS, the Defendant denies all of the allegations made in the Action. The Parties,
though counsel, engaged in good faith, arms-length negotiations to arrive at a fair, adequate, and
reasonable resolution of Plaintiff's claims,

WHEREAS, Plaintiff acknowledges and represents that she is fully competent to enter into
this Agreement, that she has had a reasonable amount of time in which to consider this Agreement
before executing it, that she has been advised by her attorneys about its terms and effect, and that
she enters into this Agreement knowingly and voluntarily,

WHEREAS, Plaintiff and her counsel believe that the settlement provided in this
Agreement is in the best interest of Plaintiff and represents a fair, reasonable, and adequate
resolution of the Action.

WHEREAS, the Parties hereto have agreed to resolve any and all claims the Plaintiff has
against Defendant, the Action.

NOW, THEREFORE in exchange for the promises and considerations set forth below, the
sufficiency of which is hereby acknowledged, the Parties to this Agreement hereby agree as
follows:

1. Releases: In exchange for and in consideration of the payment, as set forth in
paragraph 2 below, Plaintiff, for herself, her attorneys, heirs, executors, administrators, successors
and assigns, fully, irrevocably, unconditionally and forever acknowledges and agrees that she has
been paid all wages (including overtime compensation) and other compensation due to her from
Defendant, its subsidiaries, parents, related and affiliated entities and companies, their boards of
directors, shareholders, officers, employees, agents, administrators, trustees, attorneys,
Teprésentatives, and their respective successors and assigns (the “Released Partiés”), for any
reason, that she has accurately recorded anid submitted all houts worked, that there was a bona fide
dispute as to the exempt status of Plaintiff's position, and that the compensation reflected herein
fully compensates her for any unpaid wages, compensation, and/or overtime she would have been
entitled to for her full limitations period.

2, Monies Paid: . In exchange for and in consideration of the Releases and promises
of the Plaintiff in this Agreement, Defendant agrees to pay the total sum of TWENTY
Case 8:19-cv-00997-TPB-CPT Document 32-1 Filed 04/29/20 Page 2 of 4 PagelD 115

THOUSAND, AND 00/100 DOLLARS ($20,000.00) (the “Payment”), which includes (1)
ELEVEN THOUSAND ONE HUNDRED TWENTY THREE AND 00/100 DOLLARS
($11,123.00) to Plaintiff for wages and liquidated damages, and (2) EIGHT THOUSAND EIGHT
HUNDRED SEVENTY SEVEN AND 00/100 DOLLARS ($8,877.00) in consideration for
attorneys’ fees and costs for the FLSA claims (the “Settlement Amount”), The Payment will be
tendered as follows, and mailed to Plaintiff's counsel within 21 days of the final Court approval
of this settlement.

a. Wages: $5,561.50
b. Liquidated Damages: $5,561.50
c. Attomeys’ Fees and Costs: $8,877.00

In the negotiation and drafting of this Agreement, Plaintiff has been represented by
Gregory A. Owens, Esq. of Florin Gray Bouzas Owens, LLC, and Defendant has been represented
by Kelly E. Eisenlohr-Moul of Dinsmore & Shohl LLP. The Parties represent that the Plaintiff's
attorneys’ fees, costs, and expenses, were negotiated and agreed upon separately without regard to
the amount paid to the Plaintiff.

3. Tax Indemnification: For purposes of complying with the tax laws of the United
States and the State of Florida, Plaintiff understands and agrees that the Payment for non-wage,
compensatory, liquidated damages and/or attorneys’ fees and costs are not to be considered wages,
and the Parties will consistently report and treat these amounts as non-wage damages and expenses.
Therefore, Plaintiff will provide Defendant with the appropriate IRS Form W-9 at the time of
execution of this Agreement, and Defendant will provide Plaintiff with the appropriate IRS Forms
1099 to be issued for any non-wage damages and payments. Plaintiff understands that any monies
deemed to be wage damages will be subject to any federal, state, city, or municipality employment
taxes and deductions. In the event that the IRS subsequently determines that any of the settlement
amount constitutes taxable income, Plaintiff agrees to be solely responsible for any and all federal,
state or other tax liability, without regard to the nature of such tax, which could or may arise as a
result of the Payment and further agrees to hold the Released Parties harmless from any claimed
tax liabilities arising out of the Payment,

4, Dismissal of Action: Plaintiff agrees that upon the execution of this Agreement,
her attorney shall prepare, execute, and file all documents, in form and substance satisfactory to
Defendant, proper or necessary to withdraw and otherwise terminate any and all pending suits or
claims, in full, with prejudice, to the necessary governmental entities and/or courts, including but
not limited to the Action.

5. No Admissions of Liability: The Parties hereto agree that the Payment made to
the Plaintiff provides her the full and complete relief of her FLSA claim, and Plaintiff
acknowledges that she is not owed any additional compensation, for any reason, from Defendant
for hours worked at the Company. This Agreement is not, however, in any way an admission by
Released Parties of any allegation, issue, fact or conclusion of law involving, concerning or in any
way referencing the Allegations. Rather, Defendant denies having committed any violation of
law. Nothing contained in this Agreement, and no act taken pursuant to it, will constitute an
admission by Defendant of any liability to Plaintiff or to anyone else because of or growing out of
matters set forth in the pleadings of Plaintiff in the Action. In fact, Defendant specifically denies
Case 8:19-cv-00997-TPB-CPT Document 32-1 Filed 04/29/20 Page 3 of 4 PagelD 116

that it engaged in any improper or unlawful act in connection with any monies paid or allegedly
owed to Plaintiff (or any other allegedly similarly situated person). The Parties further
acknowledge that Defendant’s investigation into Plaintiff's claims of unpaid wages did not
produce any evidence that Defendant had underpaid Plaintiff in any respect.

The Parties agree and acknowledge that this Agreement shall not be interpreted to render
either Party to be a prevailing party for any purpose, including but not limited to, an award of
attomeys’ fees under any law. The Parties further agree that, except as provided herein, the Parties
are solely responsible for their respective costs and fees incurred as a result of the Allegations.

6. Warranty of No Assignment and No Bankruptcy: Plaintiff warrants that she (a)
has never filed for bankruptcy at any time since the accrual of her FLSA claim; (b) has the full
right to settle and received the Settlement Amount; and (c) bas not assigned her FLSA claim to
any person and/or entity.

7. Choice of Law: The Parties hereto agree that the law governing the creation,
interpretation, and enforcement of this Agreement is the law of the State of Florida.

8. Merger and Severability Clause: This Agreement, which is four (4) pages long,
is effective upon execution, reflects the entire Agreement between the Parties and supersedes all
prior or contemporaneous oral or written understandings, statements, representations or promises.
This Agreement may not be amended except by written agreement signed by all affected Parties.
The Parties agree that if any of the terms of this Agreement are, or become, null, void,
unenforceable or inoperative for any reason, such provisions are, and shall be, severable and the
remaining provisions of this Agreement are retained in full force and effect.

9. Counterparts: This Agreement will be executed in counterparts, and when each
Party has signed and delivered at least one such counterpart, each counterpart will be deemed an
original, and, when taken together with other signed counterparts, will constitute one Agreement,
which will be binding upon and effective as to all Parties. Signatures by facsimile will be deemed
as an original signature.

10. Entire Agreement: This Agreement may be amended only by written agreement,
signed by the Party or Parties to be bound by the amendment. Parol evidence will be inadmissible
to show agreement by and between the Parties to any term or condition contrary to or in addition
to the terms and conditions contained in this Agreement.

{signature page to follow]
Case 8:19-cv-00997-TPB-CPT Document 32-1 Filed 04/29/20 Page 4 of 4 PagelD 117

AS TO PLAINTIFF:

C—,
ss (i
a

- ae E — — : : = ya a
/ BY: acquelyn Thompson 2 Sls lason
VY —— TE

AS TO GAS Secure Solutions (USA), Inc.:

RE. BStehoce

G4S Secure Solutions (USA), Inc. DATE 7

BY: Meda Baoan,
TTS! _WWiasratyet utara} , at qetce,

 

 
